                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 JOHN LUTTRULL CIVIL ACTION

 VERSUS

 DARRYL VANNOY, ET AL. NO. 20-00311-BAJ-EWD


                                RULING AND ORDEK

       Before the Court is Plaintiffs Complaint. (Doc. 1). The Magistrate Judge has

issued a Report and Recommendation (Doc. 6), recommending that the claims

for monetary damages against Darryl Vannoy and James LeBlanc ("Defendants") in


their official capacities be dismissed with prejudice as legally frivolous and for failure

to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, to the extent that

Plaintiff asserted such claims. The recommendation is opposed. (Doc. 7). Plaintiff

argues that he has "met his burden of proof under the burden shifting framework of

the [Religious Land Use and Institutionalized Persons Act]." (Doc. 7, p. 5). Plaintiff

does not, however, oppose the fact that 42 U.S.C. § 1983 does not provide a federal


forum for a litigant who seeks monetary damages against either a state or its officials

acting in tlieir official capacities. See Hafer v. Melo, 502 U.S. 21, 25 (1991).

       Having carefully considered the underlying Complaint and related filings, the

Court APPROVES the Magistrate Judge's Report and Recommendation, and

ADOPTS it as the Court's opinion herein.

      Accordingly,
       IT IS ORDERED that Plaintiffs claims for monetary damages against Darryl

Vannoy and/or James LeBlanc in their official capacities are DISMISSED WITH

PREJUDICE as legally frivolous and for failure to state a claim pursuant to

28 U.S.C. §§ 1915(e) and 1915A.

       IT IS FURTHER ORDERED that this matter is REFERRED to the

Magistrate Judge for further proceedings on Plaintiffs remaining claims for

injunctive relief and monetary damages against Defendants in their individual

capacities.




                              Baton Rouge, Louisiana, this ^~'oday of June, 2021




                                     JUDGE BRIA^sA. JAfcKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
